                          United States District Court
                        Western District of North Carolina
                               Statesville Division

           Raleigh Rogers,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                5:19-cv-00006-RJC
                                      )
                 vs.                  )
                                      )
            Wells Fargo,              )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 3, 2021 Order.

                                               May 3, 2021
